Title: From Benjamin Franklin to Dumas, 7 April 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,Passy, April 7. 1781
I received yours of the 29th past, inclosing one for the President of Congress, which I shall take care to forward.— I send you herewith a Sermon, which I fancy will give you Pleasure.— Your last seem’d to me to have been broke open, and seal’d again with a larger Seal than yours. I know not by what Conveyance it came; and I send you the Cover & Seal that you may judge of it.
With great Esteem, I am, Sir, Your most obedient & most humble Servant.
B Franklin

P.S. Since Mr Searle’s Return from Holland he has avoided all Communication with me. I cannot conceive the Reason— Can you?
Mr Dumas.

